TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-06-00443-CV



                                Carolyn Barnes, Appellant

                                               v.

        Edward C. Kirkpatrick, d/b/a Kirkpatrick Builders; Shawn Kirkpatrick;
                      and Kirkpatrick Builders, Ltd., Appellees



FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
      NO. 04-263-C277, HONORABLE KEN ANDERSON, JUDGE PRESIDING



                         MEMORANDUM OPINION

              Appellant has filed a motion to dismiss her appeal. We grant the motion and

dismiss the appeal. Tex. R. App. P. 42.1(a).




                                          __________________________________________

                                          David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Dismissed on Appellant’s Motion

Filed: September 26, 2006